The offense is murder; the punishment, confinement in the penitentiary for five years. *Page 497 
The record is before us without a statement of facts or bills of exception. No question is presented for review.
In entering judgment and pronouncing sentence the provisions of the Indeterminate Sentence Law were not given effect. The judgment and sentence are reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than five years. As reformed, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
HAWKINS, J., absent.